The following opinion on rehearing was fthed July 22, 1902:
1. Abstract Questions of Law: Subject of Litigation: Beal Parties: Bes in Dispute: Bes Judicata. Abstract questions of law can not. be made the subject of litigation. There must be v real parties, and a res in dispute that will become res judieala when the litigation is determined.
3. Former Determination: Fire and Police Commissioners: Appointment by Mayor and Council: Governor. The former determination of this court that certain parties were entitled to hold the office of fire and police commissioners of the city of Omaha, under the appointment of the mayor and council of the city, is not binding on the governor, so as to prevent his appointment of commissioners under the provisions of the act for the incorporation of metropolitan cities.
3. Bight of Parties: Bes Judicata. The right of the parties in that litigation to the term in dispute therein is res juiMeakt, but the principle of law announced, having been found erroneous and overruled, will not be followed.
Sedgwick, J.
After the former opinion in this case the relator fthed what is by him denominated a motion for a new trial. This being an original action in this court, relator assumed that he was entitled to use this form of motion. After argument the court announced to the parties that the motion would be treated as a motion for a rehearing under rule 7, and not as a motion for a new trial. The reason for this view is that a new’' trial is a reconsideration of an issue of fact (Code of Civil Procedure, sec. 314), and in this case no evidence was taken and no issue of fact was presented. The sole office of the motion is to point out errors in the former opinion of the court. This is the province of a motion for rehearing. First Nat. Bank v. Yocum, 12 Nebr., 208. The court, after argument, being desirous of further considering the question presented, both parties wmre allowed time to fthe further briefs, and *703the case was submitted as upon argument after rehearing had been allowed.
The power of the legislature to impose upon the governor the duty of appointing the board of fire and police commissioners for the city of Omaha was declared in Redell v. Moores, 63 Nebr., 219, overruling State v. Moores, 55 Nebr., 480, 41 L. R. A., 624. This question has not been discussed in the present proceeding, both parties regarding the matter as settled. Upon the former hearing there was much discussion upon the question whether the general rule as to the conclusiveness of judgments can be applied to sovereign states whthe acting in governmental capacity, and in the opinion (State v. Savage, ante, p. 684) it is said: “The state, in the exercise of its governmental functions, is not obliged to invoke the aid of the courts in any case; but when it does so it as-, sumes the character of an ordinary suitor, and is bound by self-imposed restraints; it claims no advantage over its adversary, and, though one is a sovereign, and the other a citizen, they stand equal before the law.” Upon the present hearing, the application of the rule in this case has been much discussed. The doctrine of res judicata requires that when a thing is determined by a court of competent jurisdiction the parties to that litigation shall not be allowed in any other case to retry the matter. The rule is of universal application. No proper party to litigation, whether sovereign or subject, is exempt from its control. To apply the rule it is necessary first to ascertain what issue was determined in the former litigation. It is said by respondent’s attorneys in their brief:
“In the Moores Case the parties based their respective claims wholly upon the source from which they were derived. There was no common source. They claimed through entirely different sources. Whthe the immediate question was the right to the offices for a limited term, a determination of that question necessarily involved a determination as to the location of the appointing power. A determination of that question was necessary, impera*704tive and unavoidable. A decision of the case could not be reached without first deciding that question. When that was determined the whole case was determined. That was the only question debated or decided. In whom was the appointing power, in. the governor or the mayor? That was the only question submitted to the court, and the only question argued.or decided.”
This is a very plausible statement of the point insisted upon; but is it entirely sound? It was undoubtedly necessary to “determine the location of the appointing power” but was that the thing (res) in litigation, the substantive matter that the respective parties were contending for? Or was it a proposition of law called in to assist in determining the right of the respective parties to the thing in controversy?
That action was begun on the relation of the attorney general against J. H. Peabody et ah, who were appointed by the governor. They answered, setting up their appointments as members of the board of fire and police commissioners for the city of Omaha. Peter W. Birkhauser et al., upon their application, were allowed to intervene, setting up their right to the office by virtue of an appointment from the mayor and council of the city. Each party demurred to the pleadings of the other, and the question presented was, which party, under the law, is entitled to hold the office,—the respondents for the term for which' they had been appointed by the governor, or the interveners for the term for which they had been appointed by the mayor and council?
The object of the attorney general undoubtedly was to obtain from this court a construction of the law; that is, to ascertain whether, under the law, the governor should appoint, or the duty devolve upon the city authorities. That was the question argued by counsel, and discussed and decided by the court; but was it, in the legal sense, the subject-matter of the litigation? It seems clearly not. If the question had been presented to the court as the thing to be litigated, it would not have entertained it. *705The relator would have been told that this was not a moot court. Abstract questions of law can not be made the subject of litigation. There must be real parties, and a res in dispute that will become res judicata when the litigation is ended. In the Moores Case the thing in dispute was the office itself, and it was determined that the interveners were entitled to the office for the term of their appointment, and respondents were ousted. This ds res judicata. And in State v. Kennedy, 60 Nebr., 300, some of the respondents were, still holding the terms adjudicated in the former case, and the doctrine of res judicata was applied.
In the determination of a case legal principles are invoked, and the conclusion of the court thereon announced. Whether such conclusions shall be followed, without further investigation, in subsequent litigation, frequently depends upon the principles of stare decisis. When such conclusion becomes a rule of property, it is adhered to until changed by statute; but when no rule of property is established, it is the duty of the court to re-examine and overrule its former decision when shown to be fundamentally wrong. State v. Hill, 47 Nebr., 456. The thing determined by the litigation becomes res judicata, and can not be afterwards questioned between the parties, although' the rule of law by which the decision was controlled is afterwards found to have been incorrectly applied, and such application is no longer binding upon the court. The former is res judicata, and the latter is to be measured by the principles of stare decisis.
It being conceded that no legal appointments have been made, and that there are no legal incumbents of the office, and that the law requires the governor to make the appointments, it is manifest that he is not prevented from, so doing by an erroneous determination of the right of certain parties to a prior and different term. We conclude, therefore, that it is now the duty of the respondent to appoint a board of fire-and-police commissioners for the citv of Omaha under the statute in question. '
Notk.—Mandamus.—Governor.—Political Power.—Ministerial Act.—Patent to Public Land.—The action of a governor in the exercise of his political or executive functions, whether conferred by the constitution or by statute, can not be controlled by mandamus. Greenwood v. Routt, 17 Colo., 156.
If in the exercise of some power, neither political nor essentially pertaining to government, the law specially enjoins upon the governor the performance of some particular act under circumstances in which he has no discretion, and he refuses to perform the act, and by his refusal a party is deprived of his property or other legal right, the injured party may have relief by mandamus against the governor, if there is no plain, speedy and adequate remedy in the ordinary course of law. Greenwood v. Routt, 17 Colo., 156.
Where public land has been regularly sold by the state land board, the purchaser or his assignee in good faith, is entitled to a patent therefor to be signed by the governor and otherwise attested as the law directs, whenever such purchaser or his bona-fide assignee has paid or tendered the full purchase price with lawful interest as the law provides, and has otherwise complied with the conditions of the purchase; and under such circumstances mandamus is an appropriate remedy in case of a refusal to execute and deliver a patent. Greenwood v. Routt, 17 Colo., 156.
Where the governor recognizes an act as legal and is proceeding to execute its provisions, the courts can not directly interfere with the discharge of his duties and restrain him from executing the law, merely because it is alleged the law is unconstitutional. Frost v. Thomas, 26 Colo., 222. Campbell, C. J., dissenting.
*706The majority of the court is satisfied with the decision in Redell v. Moores, supra, but as it is not questioned in this proceeding, the writer has made no investigation of the questions therein discussed.
In the former opinion in this case it was said: “Whether ' the peremptory writ should actually issue in a case of .this kind is a question of great delicacy, and one which we do not here decide.” There has been no further discussion of that question by counsel, and we do not feel called upon now to determine or further consider it. It is not to' be supposed that the peremptory writ will be necessary.
The judgment entered in this case is modified in accordance with this opinion.
Judgment accordingly.
Holcomb, J.
I am not prepared to express an opinion different from the one heretofore concurred in by me.
Our state government is divided into three co-ordinate branches— executive, legislative and judicial—each of which, by the constitution, has its powers limited and defined. They are of equal dignity, and within their respective spheres, equally independent. Frost v. Thomas, 26 Colo., 222, 223.
The act of the. legislature in question in Frost v. Thomas, was the creation by the legislature of the new county of Teller. It was claimed that the law creating the county was unconstitutional. Chief Justice Campbell’s dissent was based on his claim that Frost v. Thomas overruled the doctrine laid down in Greenwood v. Routt.
In 1859, Willis Lago, a free negro, was indicted for assisting a slave to escape from her owner. Lago afterwards fled to the state of Ohio. Governor Magoffin of Kentucky demanded his rendition from Governor Dennison of Ohio. The latter submitted the question to Wolcott, attorney general of the state, who advised that the requisition be dishonored because the offense charged was neither treason, felony nor a crime malum in se; that it was an offense unknown to the law of Ohio, and also not described as a crime by the statute of Kentucky. An application for a writ of mandamus was made to the supreme court of the United States. Taney, C. J., delivered the opinion, which was to the effect following, viz.: (1) The court had jurisdiction by virtue of the constitution, without any act of congress; (2) a suit by or against a governor is a suit by or against a state (see State v. Chicago, R. I. & P. R. Co., 61 Nebr., 545, 62 Nebr., 123); (3) mandamus did not issue by any prerogative power, but in modern practice was an ordinary suit at law; (4) the words “treason, felony or other crime” (U. S. Constitution, art. 4, sec. 2, clause 2) meant every offense made punishable by the laws of the extraditing state; (5) it was the duty of the governor of Ohio to surrender Lago on demand of the governor of Kentucky; (6) the duty of the governor in the premises was merely ministerial; (7) but in a case of this kind the governor could not be coerced by the judiciary, not even by virtue of an act of congress. Kentucky v. Dennison, 24 How. [U. S.], 66.
Nebraska.—Mandamus can not be invoked to determine a title to an office. Anderson v. Colson, 1 Nebr., 172. Mandamus can not be invoked to compel commissioners of public lands and buildings to issue warrant to subcontractor for the erection of a public building. People v. Butler, 2 Nebr., 5. Mandamus is a proper remedy to compel a sheriff to appoint appraisers under the exemption law. People v. McClay, 2 Nebr., 7. The application and the answer are the only pleadings known to mandamus. When a demurrer is fthed and overruled, the writ issues as of course. People v. Hamilton County, 3 Nebr., 244. Mandamus will not lie to compel county commissioners to adopt certain plans and specifications accompanying a bid. People v. Commissioners of Buffalo County, 4 Nebr., 150, 161. Mandamus will lie to compel a justice of the peace to hold his office in the precinct from which he is elected, and any citizen thereof may maintain the action. State v. Shropshire, 4 Nebr., 411. Mandamus doe<« not lie to compel a school treasurer to pay money to another district treasurer, unless the demand is accompanied by an order pronerly countersigned. People v. Hodge, 4 Nebr., 265. Mandamus does not lie for the removal of a county seat, where it appears that fraudulent votes cast in favor of the new location were sufficient to change the result. State v. Thatch, 5 Nebr., 94. Mandamus lies-to compel county commissioners to levy tax for payment of judgment. State v. Buffalo County, 6 Nebr., 454. Mandamus lies to compel the debvery of state property unlawfully held. State v. Bacon, 6 Nebr., 283. The application must show prior demand and refusal and a duty imposed by law. Kemerer v. State, 7 Nebr., 130. An alternative wilt must contain a statement of all necessary facts. State v. School District, 8 Nebr., 92. Writ never g-ranted in anticipation of omission of duty. Idem. Verification should be absolute even in an ex-parte proceeding. State v. School Districts, 8 Nebr., 98. A stockholder of a corporation may compel its officers, by mandamus to make and publish the statement required by statute. Smith v. Steele, 8 Nebr., 115. In an application for mandamus to compel the payment of bonds, the g-eneral allegation that they were issued “for works of internal improvement” is insufficient. State v. Thorne, 9 Nebr., 458. A sheriff or constable who refuses to deliver property to the party entitled thereto can be coerced by mandamus. State v. Cunningham, 9 Nebr., 146. Mandamus does not lie to compel a sheriff to deliver property upon a judgment in a trial of right of property. State v. Gillespie, 9 Nebr., 505. What petition mnst show. State v. Otoe County, 10 Nebr., 19. Will not lie to compel commissioners to levy a tax to pay judgment of U. S. court on precinct bonds. State v. Dodge County, 10 Nebr., 20. Alternative writ will not issue unless relator is clearly entitled to relief. State v. Helmer, 10 Nebr., 25. Mandamus is invoked merely to compel action; it creates no new powers and is not a proceeding to correct errors. State v. Nemaha County, 10 Nebr., 32. Error can not be reviewed in an application for mandamus. State v. Powell, 10 Nebr., 48. Clerk may be mandamused to canvass a vote. State v. Hill, 10 Nebr., 58. Mandamus can not be substituted for quo warranto. State v. Palmer, 10 Nebr., 203. The writ will not issue io compel commissioners to audit account. State v. Furnas County, 10 Nebr., 361. The writ will not issue to coerce the payment of a judgment against a county pending garnishment proceedings. State v. Otoe, 10 Nebr., 384. A district judge can not grant the writ in vaca tion. State v. Pierce County, 10 Nebr., 476. Any citizen may enforce -a matter of public right by mandamus. State v. Stearns, 11 Nebr., 104, 106. Writ will issue to compel payment of county warrants. State v. Gandy, 12 Nebr., 232. Writ granted to compel clerk to account for fees. State v. Whittemore, 12 Nebr., 252. Writ will not issue to compel the release of exempt property. State v. Sanford, 12 Nebr., 425. Mandamus is an action at law not reviewable on appeal—in the statutory sense of that word. State v. Lancaster County, 13 Nebr., 223, Writ will not issue to compel action by county commissioners, in the case stated [basis to levy and estimate]. Lancaster County v. State, 13 Nebr., 523. Application must show that relator is entitled to the writ. State v. Wallichs, 13 Nebr., 278. Writ will issue against county commissioners to include in estimate sufficient, within legal limit, to cover claims. State v. Gosper County, 14 Nebr., 22. Writ issues only when relator has clear right, and no remedy in ordinary course of law'. State v. Omaha, 14 Nebr., 265. Application for writ compelling removal to new county seat; answer of fraud and illegal voting, without statement of facts. Hunter v. State, 14 Nebr., 506. Board of equalization can be compelled to act by mandamus—dictum. Sumner v. County of Colfax, 14 Nebr., 524, 525. Lies only to control purely ministerial acts. State v. Kendall, 15 Nebr., 262. Lies to compel can vassing' board to reassemble and complete canvass of election. State v. Peacock, 15 Nebr., 442. Writ will issue to compel a district judge to sign bill of exceptions after expiration of his term of office. State v. Barnes, 16 Nebr., 37. Demurrer lies to alternative writ; if overruled, respondent has rig’ht to answer. Long v. State, 17 Nebr., 60. In absence of affidavit on which writ issued at nisi-prius, the allegation of citizenship will be presumed. Long v. State, 17 Nebr., 60, 62. Writ lies to compel clerk to canvass returns of election. Long v. State, 17 Nebr., 60, 61. Application for writ against sole incumbent, .will abate with his tenor, except the incumbent resign to avoid the writ. State v. Guthrie, 17 Nebr., 113. Writ lies to compel telephone company to furnish instruments. Webster Telephone Case, 17 Nebr., 126. Writ will not lie, at instance of taxpayer, to compel clei'k to report fees, unless board refuses to act. State v. Sovereign, 17 Nebr., 173. Writ does not lie to compel issuance of execution when a defective stay bond has been amended correctly. State v. Russell, 17 Nebr., 201. Writ will lie to compel performance of ministerial duties. State v. Cummings, 17 Nebr., 311. To compel marshal in city of- first class to report names of all engaged in liquor traffic. State v. Cummings, 17 Nebr., 311. Alternative writ may be canceled by court. State v. Matley, 17 Nebr., 564. Writ will no.t lie to compel the acceptance of highest bid for leasing of school lands, unless there is an abuse of discretion. State v. Scott, 17 Nebr., 686. Writ lies to compel county board to act on complaint ag'ainst county officer. State v. Saline County, 18 Nebr., 422. Writ lies to compel license board to appoint day for hearing remonstrance. State v. Reynolds, 18 Nebr., 431. Court will not determine constitutionality of election law, on application for writ to call an election. State v. Douglas County, 18 Nebr., 506. Writ does not lie to compel board of educational lands and funds to award lease. State v. Scott, 18 Nebr., 597. Writ lies to compel school officers to allow children to attend school in district to which land of parents has been attached by order of county superintendent. State v. Palmer, 18 Nebr., 644. Writ does not lie to fix supersedeas bond in case stated. State v. Judges, 19 Nebr., 149. Writ lies to compel issuance of order of sale. State v. Thiele, 19 Nebr., 220. Writ lies to compel certification of bonds legally issued. State v. Babcock, 19 Nebr., 230. Writ lies to compel letting of contract for county supplies to the lowest bidder. State v. Saline Comity, 19 Nebr., 253. Writ does not lie where county board rejects all bids. State v. Saline County, 19 Nebr., 253. Writ lies to compel officer removed to surrender his office. State v. Meeker, 19 Nebr., 444. Writ does not lie to compel change in location of railway station until action of railway commission. State v. Chicago, St. P. M. & O. R. Co., 19 Nebr., 476. Writ can only enforce a duty enjoined by law. Thatcher v. Adams County, 19 Nebr., 485. Writ lies to restrain colleciion of taxes unauthorized. Thatcher v. Adams County, 19 Nebr., 485. Writ lies to compel payment of school district orders. State v. Bloom, 19 Nebr., 562, 565. The foregoing citations are not all the eases of 'mandamus in volumes 1-19, but they are believed to cover all important questions peculiar to mandamus therein reported.
The following important decision rendered by the attorney general’s office can nob fail to be of interest: “The legal voters of .a rural school district may be compelled by mandamus to vote revenue for school purposes, and a parent or guardian or the county superintendent may apply for such wait.” Rex>ort for biennium ending' November 30, 1902, pp. 247-251, Frank N. Front, Attorney General.— Reporter.